DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on July 19, 2022 is acknowledged. Further, claim 1, 2, 4-6, 8-10, 12 and 13 of species I has been amended to recite similar limitation as species II is also acknowledged. Therefore claims 1, 2, 4-6, 8-10, 12-14, 17 and 21-22 are examined in the present application.
Claim 25, 27, 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 10, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkel et al. Pub. No. US 20150116665 A1 in view of Wuhan et al. Chinese Application No. CN 106778567 B.
	Regarding Claim 1,  Finkel teaches a system (Fig. 6 and Para 19 and 66, computing system), comprising:
	a mobile computing device (Fig. 2 and Para 36, a smart phone device) comprising a camera (Fig. 2 and Para 36,  the video image is captured by the camera module and converted into an MPEG 4 format by the video capture device) a display (Para 36 and Fig. 2, A user may view the first frame on a display (such as display of a smartphone device or any display connected to the RGB CMOS camera), and a non- transitory computer-readable medium (Para 66 and Fig. 6 Unit 602 and also see Para 37 and Fig. 2 Step 208, memory, wherein the computer-readable medium has computer- executable instructions stored thereon which, in response to execution by at least one processor (Fig. 6 Unit 600, CPU) of the mobile computing device (Para 66, smartphone device), cause the mobile computing device to perform actions (Para 36 and Fig. 2,  FIG. 2 may be performed by a processor (processing circuitry) of a smartphone device or any external processing device) comprising:
	obtaining a video recording (Fig. 1 Step 101 and Para 32, In Step 101, a high-quality RGB CMOS camera module, that has six high-power infrared LEDs to light up in the dark can be configured to capture vivid RGB videos at standard definition resolution (the high-quality RGB CMOS camera module can capture vivid RBG videos even in completely dark environments i.e., obtaining a video recording) of at least one eye (Para 32, The flash embedded in a smartphone device can be used for stimulating the eyes for measuring the degree of dilation and constriction of the pupil i.e., at least one eye) of a subject using the camera (Para 39, The CMOS camera 301 i.e., using a camera further includes a portion 303 into which a human eye is placed so that the human eye can be captured as a video image using the high-powered infrared LEDs 302 i.e., of a subject);
	detect changes in the size of a pupil (Para 42, The two static measures include baseline pupil size and the maximally constricted size to generate the constriction amplitude (CON). The baseline pupil size is found before the flash of light and the maximally constricted size is determined after the flash of light i.e., changes in the size of a pupil. The dynamic responses to a flash of light including the velocity of constriction (average constriction velocity (ACV) and maximum constriction velocity (MCV)), the latency of constriction (LAT), and the velocity of re-dilation are other pupillometric measures) of the at least one eye during the video recording (Para 20, acquiring a video sequence, including a plurality of video frames, of an eye of a patient i.e., at least one eye during video recording, selecting at least one parameter of a plurality of parameters including a baseline pupil size, a maximum change in size of a pupil i.e., detect changes in the size of a pupil, an average velocity of constriction of the pupil, a maximum velocity of constriction of the pupil, latency of constriction of the pupil); and
	presenting (Para 36, A user may view the first frame on a display (such as display of a smartphone device or any display connected to the RGB CMOS camera) i.e., presenting on the display) the detected changes in the size of the pupil of the at least one eye (Para 20, acquiring a video sequence, including a plurality of video frames, of an eye of a patient i.e., at least one eye during video recording, selecting at least one parameter of a plurality of parameters including a baseline pupil size, a maximum change in size of a pupil i.e., detected changes in the size of the pupil of atleast one eye) on the display (Para 36, Given a video sequence with M frames, each frame of the video sequence is processed to detect the center and the radius of the pupil. In frame 1 (the first frame among the plurality of frames of the video sequence), a user is asked to localize the center and any two points on the boundary of the pupil and the iris as an initialization step (Step 202). A user may view the first frame on a display (such as display of a smartphone device or any display connected to the RGB CMOS camera) ).
	Finkel does not specifically teaches using a machine learning model to detect changes in the size of the pupil. 
	However, in the same field of endeavor, Wuhan teaches five neural networks designed according to the image size in the iris image database, as shown in FIG. 4, the neural network i.e., using a machine learning model. Wuhan teaches that The five neural network are first to fifth neural network, wherein the first neural network for finding the pupil circular centre hole; second neural network for finding the iris outer boundary circle, the third neural network for determining the pupil radius, fourth neural network for determining the iris outer boundary radius, the fifth neural network for iris feature comparison i.e., detect changes in the size of the pupil using machine learning model (Page 3 Para 3-5).  
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Finkel with the method of Wuhan so as to improve the current iris recognition technology directly using the iris image analysis recognition and provide iris recognition success rate (See Wuhan Page 2 Para 3).
	Regarding Claim 2,  Finkel does not specifically teaches  wherein the machine learning model includes at least a first convolutional neural network (CNN) configured to output an X coordinate of a pupil center and a Y coordinate of a pupil center and a second CNN configured to output a pupil diameter.
	However, in the same field of endeavor, Wuhan teaches that the five neural network are first to fifth neural network, wherein the first neural network for finding the pupil circular center hole; second neural network for finding the iris outer boundary circle, the third neural network for determining the pupil radius, fourth neural network for determining the iris outer boundary radius, the fifth neural network for iris feature comparison (Page 3 Line 8-12). Wuhan further teaches the selected rectangular area, for first to four neural networks when using the 1920x1080 format image, design 200x200 of the rectangular area as the input layer of neural network, also can be designed 300x300 of the rectangular region as the input layer of the neural network, it can use other sizes. size design can reference covering the maximum diameter of the outer iris boundary. width of the rectangular area can be designed into different values. it also can use non-rectangular area as the input layer of the neural network. Specifically, is removed from the database of iris image to any one point as the starting point (x, y), cutting one of the first neural network or the input size of the second neural network with two same rectangular region i.e., first CNN to output an X coordinate of the pupil center and a Y coordinate of a pupil center and the second CNN configured to output a pupil diameter (Page 3 L 27-37).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Finkel with the method of Wuhan so as to improve the current iris recognition technology directly using the iris image analysis recognition and provide iris recognition success rate (See Wuhan Page 2 Para 3).
	Regarding Claim 4, Finkel teaches  wherein to detect changes in the size of the pupil of the at least one eye during the video recording includes: providing a down-sampled version of the video recording (Fig. 2 Step 203 and Para 36, if necessary, down-sampling of the image video frames is performed for saving computation time).
	Finkel does not specifically teach the machine learning model to detect changes in the size of the pupil of the eye during the video recording; includes providing a down-sampled version of the video recording to the first CNN; cropping the video recording based on the X coordinate and the Y coordinate output by the first CNN; and
providing the cropped video recording to the second CNN.
	However, in the same field of endeavor, Wuhan teaches the selected rectangular area, for first to four neural networks when using the 1920x1080 format image, design 200x200 of the rectangular area as the input layer of neural network, also can be designed 300x300 of the rectangular region as the input layer of the neural network, it can use other sizes. size design can reference covering the maximum diameter of the outer iris boundary. width of the rectangular area can be designed into different values. it also can use non-rectangular area as the input layer of the neural network. Specifically, is removed from the database of iris image to any one point as the starting point (x, y), cutting one of the first neural network or the input size of the second neural network with two same rectangular region i.e., cropping the video recording based on X and Y coordinate output by the first CNN and providing the cropped video recording to the second CNN (Page 3 L 27-36).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Finkel with the method of Wuhan so as to improve the current iris recognition technology directly using the iris image analysis recognition and provide iris recognition success rate (See Wuhan Page 2 Para 3).
	Regarding Claim 5,  Finkel wherein at least one of the first CNN and the second CNN includes five convolutional layers and three fully connected layers.
	However, in the same field of endeavor, Wuhan teaches the five neural network are first to fifth neural network, wherein the first neural network for finding the pupil circular centre hole; second neural network for finding the iris outer boundary circle, the third neural network for determining the pupil radius, fourth neural network for determining the iris outer boundary radius, the fifth neural network for iris feature comparison (Page 3 L 9-12).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Finkel with the method of Wuhan so as to improve the current iris recognition technology directly using the iris image analysis recognition and provide iris recognition success rate (See Wuhan Page 2 Para 3).
	Regarding Claim 10,  Finkel teaches further comprising a box configured to hold the mobile computing device in a fixed relationship to the at least one eye of the subject, to screen out ambient light from the video recording, and to hold a filter over the light source of the mobile computing device (Para 31 and 54).
	Regarding Claim 12,  Finkel teaches wherein presenting the detected changes in the size of the pupil of the at least one eye on the display includes presenting at least one dilation curve, and wherein presenting the at least one dilation curve includes presenting the at least one dilation curve along with a baseline dilation curve to assist a diagnosis of a brain injury based on differences between the at least one dilation curve and the baseline (Para 25 and 62).
	Regarding Claim 13, Finkel teaches wherein presenting the detected changes in the size of the pupil of the at least one eye on the display includes presenting at least one dilation curve, and wherein presenting the at least one dilation curve includes presenting a first dilation curve for a left eye along with a second dilation curve for a right eye to assist a diagnosis of a brain injury based on differences between the first dilation curve and the second dilation curve (Para 65).

	Regarding Claim 14,  it has been rejected for the same reasons as claim 1 and further Finkel disclose  a non-transitory computer-readable medium having computer-executable instructions stored thereon (Para 66 and Fig. 6 Unit 602, process data and instructions may be stored in memory 602. These processes and instructions may also be stored on a storage medium disk 604 such as a hard drive (HDD) or portable storage medium) that, in response to execution by one or more processors of a computing device (Fig. 6 Unit 600 and Para 66,  the device includes a CPU 600 which performs the processes), cause the computing device to perform actions for measuring changes in a size of a pupil over time in response to a light stimulus (Para 42, The two static measures include baseline pupil size and the maximally constricted size to generate the constriction amplitude (CON). The baseline pupil size is found before the flash of light and the maximally constricted size is determined after the flash of light i.e., measuring changes in a size of a pupil over time in response to a light stimulus. The dynamic responses to a flash of light including the velocity of constriction (average constriction velocity (ACV) and maximum constriction velocity (MCV)), the latency of constriction (LAT), and the velocity of re-dilation are other pupillometric measures).
	Regarding Claim 17,  it has been rejected for the same reasons as claim 4.
	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkel et al. Pub. No. US 20150116665 A1 in view of Wuhan et al. Chinese Application No. CN 106778567 B and further in view of WO 2018/063451 A1.

	
Regarding Claim 6, Finkel and Wuhan does not specifically teaches wherein each convolutional layer includes a rectified linear (ReLU) activation function followed by 2x2 mean-pooling layers.
	However, in the same field of endeavor, WO 2018/063451 A1 teaches The ReLU layer 302d can be connected to a convolution layer 304a that convolves the output of the ReLU layer 302d with 3x3 kernels after adding a 1 χ 1 padding to generate eight channels of output (120 x 160 feature maps). The eight channels of output can be processed by a batch normalization layer 304c and a ReLU layer 304d. The ReLU layer 304d can be connected to a maximum pooling (MAX POOLING) layer 306a that pools the output of the ReLU layer 304d with 2x2 kernels using 2x2 stride (2 pixels x 2 pixels) to generate 8 channels of output (60 x 80 feature maps) i.e., each convolutional layer includes a rectified linear (ReLU) activation function followed by 2x2 mean-pooling layers (Para 54). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Finkel with the method of Wuhan and further in view of WO 2018/063451 A1 so that the device can use the eye contours to create a polar image of the iris region for computing an iris code (See WO 2018/063451 A1 Abstract).
	
	Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkel et al. Pub. No. US 20150116665 A1 in view of Wuhan et al. Chinese Application No. CN 106778567 B and further in view of CN 102682305 B
 	 Regarding Claim 9,  Finkel and Wuhan does not specifically teaches wherein the actions further comprise preprocessing the video recording before using the machine learning model, and wherein preprocessing the video recording includes:
converting the video recording to a hue, saturation, and lightness (HSL) color space if the video recording is not already in the HSL color space; applying contrast-limited adaptive histogram equalization (CLAHE) to the lightness channel of the video recording; and converting the video recording to grayscale.
	However, in the same field of endeavor, CN 102682305 B teaches the technical principle of the invention comprises image processing, pattern recognition and machine learning techniques (Para 27) and further teaches that when the cell stack or cell pathologic changes, cytoplasm will deepen color around the core and increase the difficulty of cell nucleus segmentation. the traditional method is generally directly processes the grey image, resulting in many diseased cells requiring division so that the occurrence of false negative. The invention based on a practice suggests that the original RGB (red, green, blue) color space is converted to HSV (hue, saturation, lightness) color space, extracting the V channel as the image of the original to be analyzed. V channel image in the cell nucleus will maintain its brightness, and especially deep dyeing cytoplasm becomes brighter. precisely divided on the other hand, V channel image also enhances the contrast, inflammatory cell inflammation cells and the surrounding area thereof further can ensure the accuracy of identification. The V channel image of overall contrast may not be strong enough, which is caused owing to the dyeing effect is not good or weak illumination. Therefore, the invention uses further enhances the contrast of the cell nucleus and surrounding background by Dutch Zuiderveld to University contrast-limited adaptive histogram equalization algorithm (Para 34).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Finkel with the method of Wuhan and further in view of CN 102682305 B so as to preserve core edge and reduce/suppress the noise (See CN 102682305 B Para 34).
	Regarding Claim 22,  it has been rejected for the same reasons as claim 9.
	Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the actions further comprise preprocessing the video recording before using the machine learning model, and wherein preprocessing the video recording includes: cropping out a bottom third of the video recording; splitting the video recording horizontally into a first video recording and a second video recording, wherein the first video recording depicts a right eye of the subject and the second video recording depicts a left eye of the subject; and
horizontally flipping the first video recording or the second video recording”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khaderi et al. Pub. No. US 20170293356 A1 - Methods and Systems for Obtaining, Analyzing, and Generating Vision Performance Data and Modifying Media Based on the Vision Performance Data
Publicover et al. Pub. No. US 20170235931 A1 - SYSTEMS AND METHODS FOR DISCERNING EYE SIGNALS AND CONTINUOUS BIOMETRIC IDENTIFICATION
Zakariaie et al. Pub. No. US 20170100032 A1 - EMOTIONAL INTELLIGENCE ENGINE VIA THE EYE
Yin et al. Pub. No. US 20160210503 A1 - REAL TIME EYE TRACKING FOR HUMAN COMPUTER INTERACTION
Avital Pub. No. US 20150282705 A1 - Method and System of Using Eye Tracking to Evaluate Subjects
Sullivan Pub. No. US 20150160726 A1 - System and Method for On-Axis Eye Gaze Tracking
Schowengerdt  et al. Patent. No. US 8248458 B2 - Variable fixation viewing distance scanned light displays
CA 2924546 A1 - APPARATUS AND METHOD FOR DETERMINING PHYSIOLOGIC PERTURBATIONS OF A PATIENT
Tensity Research Based on the Information of Eye Movement – 2014
Two competitive solutions to the problem of remote Eye-Tracking – 2009
PupilNet: Convolutional Neural Networks for Robust Pupil Detection – 2016
A free geometry model-independent neural eye-gaze tracking system – 2012
Accurate Eye Center Location through Invariant Isocentric Patterns – 2012
Eye movement Measure System and its Applications – 2010
In the Eye of the Beholder: A Survey of Models for Eyes and Gaze – 2010
Probabilistic Approach to Robust Wearable Gaze Tracking – 2017
Retinal Imaging and Image Analysis – 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647